 



     
 
     

(MAXUS LEASING GROUP LOGO) [g95127g9512700.gif]

Master Lease No. 1288 Exhibit A

MASTER AGREEMENT OF TERMS AND CONDITIONS FOR LEASE (“Master Agreement”) made as
of April 15, 2005 between Maxus Leasing Group, Inc., an Ohio corporation, having
its chief executive offices at 31300 Bainbridge Road, Cleveland, Ohio 44139
(“Lessor”) and TIMCO Engine Center, Inc. , a Delaware corporation having its
executive offices at 623 Radar Road, Greensboro, NC 27410 (“Lessee”).


1. LEASE

On the terms and conditions of this Master Agreement, Lessor shall lease to
Lessee, and Lessee shall hire from Lessor, the items of personal property
(collectively the “Equipment,” and individually an “Item”) described in the
Schedule(s) which shall incorporate this Master Agreement. Each Schedule shall
constitute a separate and independent lease and contractual obligation of
Lessee. The term “Lease” shall refer to an individual Schedule which
incorporates this Master Agreement. In the event of a conflict between this
Master Agreement and any Schedule, the language of the Schedule shall prevail.
The Lease shall be effective upon execution by Lessor at its offices.

2. TERM

(a) The term of the Lease shall be comprised of a Delivery Term, Installation
Term and Base Term, as the Base Term is defined in each Schedule. The Delivery
Term for each Item shall commence on the date the Item is delivered to Lessee
and shall end on the Installation Date. The Installation Term shall commence on
the Installation Date and terminate on the first day of the month following the
Installation Date for the last Item to be installed (the “Base Term Commencement
Date”). The Base Term of the Lease shall begin on the Base Term Commencement
Date, and may, subject to Subsection 2(b), terminate on the last day of the last
month of the Base Term. The date of installation (the “Installation Date”) for
any Item shall be the earlier of either (i) the date on which the entity
responsible for installing such Item certifies that the Item is installed and
placed in good working order, or (ii) if Lessee has caused a delay in the
installation of an Item, seven days from the date the Item is delivered to the
equipment location specified in the Schedule, or (iii) if Lessee is to install
the Item, the third day after delivery. In the event the Equipment is already
installed at the equipment location of Lessee, there shall be no Delivery Term
and the Installation Date shall be the date on which the Lessor pays for the
Equipment.

(b) A Lease may be terminated as of the last day of the last month of the Base
Term by written notice given by either Lessor or Lessee not less than six
(6) nor more than nine (9) months prior to the date of termination of the Base
Term. If the Lease is not so terminated at the end of the Base Term, the Base
Term shall be automatically extended for successive six (6) month periods until
such six (6) month notice is given. The Base Monthly Rental shall continue to be
due and payable by Lessee throughout any extension term(s). No notice of
termination may be revoked without the written consent of the other party.

3. RENTAL

(a) The rental amount payable to Lessor by Lessee for the Equipment will be as
set forth on the applicable Schedule. As rent for the Equipment, Lessee shall
pay Lessor (i) in immediately available funds and in advance on the Base Term
Commencement Date and on the first day of each subsequent month during the Base
Term of the Lease the Base Monthly Rental and (ii) on the Installation Date (and
monthly thereafter until the Base Term Commencement Date occurs) an amount equal
to 1/30th of the Base Monthly Rental for each Item times the number of days
which will elapse from the Installation Date of such Item to the first day of
the following month. Each remittance from Lessee to Lessor shall contain
information as to the Lease for which payment is made. If Lessor makes any
progress or similar payment in respect of any Equipment, such payment shall be
treated as an “Item” under the Lease, having an Installation Date of the date of
such payment, and rent shall be payable with respect thereto as provided in this
Subsection 3(a). If Lessor determines in its reasonable judgment that the Lease
will not commence for any reason, then Lessee will, within ten (10) days after
request by Lessor, repay to Lessor the amount of each such progress payment and
all Installation Term rent shall be retained by Lessor.

(b) For any payment of rent or other amount due under a Lease which is past due
for more than five (5) days, interest shall accrue at the rate of 1.5% per
month, from the date such payment was due until payment is received by Lessor,
or if such rate shall exceed the maximum rate of interest allowed by law, then
at such maximum rate.

4. TAXES

The term “Taxes” shall mean all taxes, fees and assessments due, assessed or
levied by any foreign, federal, state or local government or taxing authority,
and/or any penalties, fines or interest, which are imposed against or on the
Equipment, its use, operation, or ownership, or the rentals or receipts due
under the Lease, or penalties arising from the failure to file a return with
respect to the Taxes, but shall not include any federal or state taxes based
upon or measured by the net income of Lessor. As of the commencement of the term
of the Lease, Lessee shall promptly report, file and pay, and indemnify and hold
harmless Lessor with respect to any and all Taxes, unless such Taxes are being
diligently contested in good faith by Lessee by appropriate proceedings;
provided, however, that if any lien shall be filed against the Equipment, Lessee
immediately shall pay such Taxes and remove the lien of record. Lessee will,
upon request by Lessor, provide Lessor written evidence of Lessee’s payment of
all Taxes.]

5. NET LEASE

The Lease is a net lease, it being the intention of the parties that all costs,
expenses and liabilities associated with the Equipment or its lease shall be
borne by Lessee. Lessee’s agreement to pay all obligations under the Lease,
including but not limited to Base Monthly Rental, is absolute and unconditional
and such agreement is for the benefit of Lessor and its Assignee(s). Lessee’s
obligations shall not be subject to any abatement, deferment, reduction, setoff,
defense, counterclaim or recoupment for any reason whatsoever. Except as may be
otherwise expressly provided in the Lease, it shall not terminate, nor shall the
obligations of Lessee be affected by reason of any defect in or damage to, or
any loss or destruction of, or obsolescence of, the Equipment or any Item from
any cause whatsoever, or the interference with its use by any private person,
corporation or governmental authority, or as a result of any war, riot,
insurrection or Act of God. It is the express intention of Lessor and Lessee
that all rent and other sums payable by Lessee under the Lease shall be, and
continue to be, payable in all events throughout the term of the Lease. The
Lease shall be binding upon the Lessee, its successors and permitted assigns and
shall inure to the benefit of Lessor and its Assignee(s).

6. FINANCE LEASE STATUS

The parties agree that this lease is a “Finance Lease” as defined by section
2A-103(g) of the Uniform Commercial Code (“UCC”). Lessee acknowledges that
either (a) Lessee has reviewed and approved any written Supply Contract (as
defined by UCC 2A-103(y) covering the Equipment purchased from the “Supplier”
(as defined by UCC 2A-103(x) thereof for lease to Lessee or (b) Lessor has
informed or advised Lessee, in writing, either previously or by this Lease of
the following: (i) the identity of the Supplier, (ii) that the Lessee may have
rights under the Supply Contract; and (iii) that the Lessee may contact the
Supplier for a description of any such rights Lessee may have under the Supply
Contract.

7. INSTALLATION, RETURN AND USE OF EQUIPMENT

(a) Upon delivery of the Equipment to Lessee, Lessee shall pay all
transportation, installation, rigging, packing and insurance charges with
respect to the Equipment. In the case of a sale and leaseback transaction,
Lessee shall, upon the request of Lessor, certify the date the Equipment was
first put into use. Lessee will provide the required electric current and a
suitable place of installation for the Equipment with all appropriate facilities
as specified by the manufacturer. No cards, tapes, disks, data cells or other
input/output and storage media may be used by Lessee to operate any Item unless
it meets the specifications of the manufacturer. Lessee agrees that it will not
install, or permit the installation of, the Equipment without Lessor’s consent

(b) Lessee will at all times keep the Equipment in its sole possession and
control. With written notice to Lessor, Lessee shall be entitled to move all or
any portion of the Equipment between facilities leased now or in the future by
Lessee, its parent or a sister company; provided, however that in no event shall
the Equipment be moved outside the continental, contiguous United States. Lessee
will comply with all laws, regulations, and ordinances, and all applicable
requirements of the manufacturer of the Equipment which apply to the physical
possession, use, operation, condition and maintenance of the Equipment. Lessee
agrees to obtain all permits and licenses necessary for the operation of the
Equipment.

(c) Lessee shall not without the prior written consent of Lessor affix or
install any accessory, feature, equipment or device to the Equipment or make any
improvement, upgrade, modification, alteration or addition to the Equipment (any
such accessory, feature, equipment, device or improvement, upgrade,
modification, alteration or addition affixed or installed is an “Improvement”).
Title to all

        Master Lease No. 1288   Page 1 of 5

 



--------------------------------------------------------------------------------



 



     
 
     

Improvements shall, without further act, upon the making, affixing or
installation of such Improvement, vest solely in Lessor, except such
Improvements as may be readily removed without causing material damage to the
Equipment and without in any way affecting or impairing the originally intended
function, value or use of the Equipment. Provided the Equipment is returned to
Lessor in the condition required by the Lease, including, but not limited to
coverage under the manufacturer’s standard maintenance contract, title to the
Improvement shall vest in the Lessee upon removal. Any Improvement not removed
from the Equipment prior to return shall at Lessor’s option remain the property
of Lessor and shall be certified for maintenance by the manufacturer, at
Lessee’s expense. Lessee shall notify Lessor in writing no less than sixty
(60) days prior to the desired installation date of the type of Improvement
Lessee desires to obtain. Lessor may, at any time within ten (10) days after
receipt of the notice offer to provide the Improvement to Lessee upon terms and
conditions to be mutually agreed upon. Lessee shall notify Lessor of any third
party offers and shall lease the Improvement from Lessor if Lessor meets the
terms of the third party offer. If Lessee leases an Improvement from Lessor,
such lease shall be under a separate Schedule, the Improvement shall not be
placed in service by Lessee prior to acquisition by Lessor, and Lessee shall
execute and deliver any document necessary to vest title to such Improvement in
Lessor. During the Base Term and any renewal term, Lessee shall cause all
Improvements to be maintained, at Lessee’s expense, in accordance with the
requirements of Section 8. Unless otherwise agreed to by Lessor, upon the
expiration or earlier termination of the term of the Lease, any Improvement
shall be de-installed and removed from the Equipment at Lessee’s expense. If the
Improvement is removed, the Equipment shall be restored to its unmodified
condition and shall be certified for maintenance by the manufacturer, at
Lessee’s expense. In the event an Improvement is provided to Lessee by a party
other than Lessor, Lessee shall cause such party to execute and deliver to
Lessor such documents as shall be required by Lessor to protect the interests of
Lessor and any Assignee(s) in the Equipment, this Master Agreement and any
Schedule.

(d) Lessee shall, at the termination of the Lease, at its expense, de-install,
pack and return all, but not less then all, the Equipment to Lessor at such
location within the continental United States as shall be designated by Lessor
in the same operating order, repair, condition and appearance as of the
Installation Date, reasonable wear and tear excepted, with all current
engineering changes prescribed by the manufacturer of the Equipment or a
maintenance contractor approved by Lessor (the “Maintenance Organization”)
incorporated in the Equipment. Upon redelivery to Lessor, Lessee shall arrange
and pay for such repairs (if any) as are necessary for the manufacturer of the
Equipment or a Maintenance Organization to accept the Equipment under a
maintenance contract at its then standard rates. If the Equipment is not
redelivered to Lessor upon the termination of the Base Term or, if applicable,
any Extension Term, then in addition to any other rights and remedies Lessor may
otherwise have under the Lease, rental shall be payable by Lessee with respect
to such Equipment at the then current Base Monthly Rental.

8. MAINTENANCE AND REPAIRS

Lessee shall, during the term of the Lease, maintain in full force and effect a
contract with the manufacturer of the Equipment or a Maintenance Organization
covering at least prime shift maintenance of the Equipment. Lessee upon request
shall furnish Lessor with a copy of such maintenance contract as amended or
supplemented. During the term of the Lease, Lessee shall, at its expense, keep
the Equipment in good working order, repair, appearance and condition and make
all necessary adjustments, repairs and replacements, all of which shall become
the property of Lessor. Lessee shall not use or permit the use of the Equipment
for any purpose for which, in the opinion of the manufacturer of the Equipment
or the Maintenance Organization, the Equipment is not designed or intended.

9. OWNERSHIP, LIENS AND INSPECTIONS

(a) Lessee shall keep the Equipment free from any marking or labeling which
might be interpreted as a claim of ownership by Lessee or any party other than
Lessor and its Assignee(s), and shall affix and maintain tags, decals or plates
furnished by Lessor on the Equipment indicating ownership and title to the
Equipment in Lessor or its Assignee(s). Upon reasonable notice to Lessee, Lessor
or its agents shall have access to the Equipment and Lessee’s non-financial
books and records with respect to the Lease and the Equipment at reasonable
times for the purpose of inspection and for any other purposes contemplated by
the Lease, subject to the reasonable security requirements of Lessee.

(b) Lessee shall execute and deliver such instruments, including Uniform
Commercial Code financing statements, as are required to be filed to evidence
the interest of Lessor and its Assignee(s) in the Equipment and the Lease.
Lessee has no interest in the Equipment except as expressly set forth in the
Lease, and that interest is a leasehold interest. Lessor and Lessee agree, and
Lessee represents for the benefit of Lessor and its Assignee(s) that the Lease
is intended to be a “finance lease” and not a “lease intended as security” as
those terms are used in the UCC; and that the Lease is intended to be a “true
lease” as the term is commonly used under the Internal Revenue Code of 1986, as
amended (the “Code”).

(c) LESSEE SHALL KEEP THE LEASE, THE EQUIPMENT AND ANY IMPROVEMENTS FREE AND
CLEAR OF ALL LIENS AND ENCUMBRANCES OF WHATSOEVER KIND (EXCEPT THOSE CREATED BY
LESSOR AND ITS ASSIGNEES) AND LESSEE SHALL NOT ASSIGN THE LEASE OR ANY OF ITS
RIGHTS UNDER THE LEASE OR SUBLEASE ANY OF THE EQUIPMENT OR GRANT ANY RIGHTS TO
THE EQUIPMENT WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR. No permitted
assignment or sublease shall relieve Lessee of any of its obligations under the
Lease and Lessee agrees to pay all costs and expenses Lessor may actually incur
in connection with such sublease or assignment. Lessee grants to Lessor the
right of first refusal on any sublease or other grant of Lessee’s rights to the
Equipment.

10. DISCLAIMER OF WARRANTIES

Except for the warranties contained in each Schedule:

(a) LESSOR LEASES THE EQUIPMENT “AS IS”, AND BEING NEITHER THE MANUFACTURER OF
THE EQUIPMENT NOR THE AGENT OF EITHER THE MANUFACTURER OR THE SUPPLIER, LESSOR
DISCLAIMS ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH
RESPECT TO THE CONDITION OR PERFORMANCE OF THE EQUIPMENT, ITS MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR WITH RESPECT TO PATENT INFRINGEMENTS OR THE
LIKE. LESSOR SHALL HAVE NO LIABILITY TO LESSEE FOR ANY CLAIM, LOSS OR DAMAGE OF
ANY KIND OR NATURE WHATSOEVER, NOR SHALL THERE BE ANY ABATEMENT OF RENTAL FOR
ANY REASON INCLUDING CLAIMS ARISING OUT OF OR IN CONNECTION WITH (i) THE
DEFICIENCY OR INADEQUACY OF THE EQUIPMENT FOR ANY PURPOSE, WHETHER OR NOT KNOWN
OR DISCLOSED TO LESSOR, (ii) ANY DEFICIENCY OR DEFECT IN THE EQUIPMENT,
(iii) THE USE OR PERFORMANCE OF THE EQUIPMENT, OR (iv) ANY LOSS OF BUSINESS OR
OTHER CONSEQUENTIAL LOSS OR DAMAGE, WHETHER OR NOT RESULTING FROM ANY OF THE
FOREGOING AND WHETHER OR NOT FORESEEABLE.

(b) For the term of the Lease, Lessor assigns to Lessee (to the extent
possible), and Lessee may have the benefit of, any and all manufacturer’s
warranties, service agreements and patent indemnities, if any, with respect to
the Equipment; provided, however, that Lessee’s sole remedy for the breach of
any such warranty, indemnification or service agreement shall be against the
manufacturer, or Supplier as defined in the UCC, of the Equipment and not
against Lessor, nor shall any such breach have any effect whatsoever on the
rights and obligations of Lessor or Lessee with respect to the Lease.

11. ASSIGNMENT BY LESSOR

(a) Lessee acknowledges and understands that Lessor may assign to a successor,
financing lender and/or purchaser (the “Assignee”), all or any part of Lessor’s
right, title and interest in and to the Lease and the Equipment and Lessee
hereby consents to such assignment(s). In the event Lessor transfers or assigns,
or retransfers or reassigns, to an Assignee all or part of Lessor’s interest in
the Lease, the Equipment or any sums payable under the Lease, whether as
collateral security for loans or advances made or to be made to Lessor by such
Assignee or otherwise, Lessee covenants that, upon receipt of notice of any such
transfer or assignment and instructions from Lessor, (i) Lessee shall, if so
instructed, pay and perform its obligations under the Lease to Assignee (or to
any other party designated by Assignee), and shall not assign the Lease or any
of its rights under the Lease or permit the Lease to be amended, modified, or
terminated without the prior written consent of Assignee; and (ii) Lessee’s
obligations under the Lease with respect to Assignee shall be absolute and
unconditional and, except for any specific provisions in any Schedule providing
for the adjustment of rent, not be subject to any abatement, reduction,
recoupment, defense, offset or counterclaim for any reason, alleged or proven,
including, but not limited to, defect in the Equipment, the condition, design,
operation or fitness for use of the Equipment or any loss or destruction or
obsolescence of the Equipment or any part thereof, the prohibition of or other
restrictions against Lessee’s use of the Equipment, the interference with such
use by any person or entity, any failure by Lessor to perform any of its
obligations contained in the Lease, any insolvency or bankruptcy of Lessor, or
for any other cause, and (iii) Lessee shall, upon request of Lessor, submit
documents and certificates as may be reasonably required by Assignee to secure
and complete such transfer or assignment, including but not limited to the
documents set forth in Section 16(c) of this Master Agreement, (iv) Lessee shall
deliver to Assignee copies of any notices which are required under the Lease to
be sent to Lessor, and (v) Lessee shall, if requested, restate to Assignee the
representations, warranties and covenants contained in the Lease (upon which
Lessee acknowledges Assignee may rely).

(b) By accepting any assignment or transfer of the Lease or any interest
therein, each Assignee shall be deemed to have agreed that, so long as Lessee is
not in default under the Lease, such Assignee shall take no action to interfere
with Lessee’s quiet enjoyment and use of the Equipment in accordance with the
terms of the Lease. No such assignment or conveyance shall relieve Lessor of its
obligations under the Lease and Lessee agrees it shall not look to any Assignee
to perform any of Lessor’s obligations under the Lease. No such assignment shall
increase Lessee’s obligations nor decrease Lessee’s rights hereunder.

12. QUIET ENJOYMENT

Lessor covenants that so long as Lessee is not in default under a Lease, neither
Lessor nor any Assignee shall take action to interfere with Lessee’s possession
and use of the Equipment subject to and in accordance with the provisions of the
Lease.

13. INDEMNIFICATION

Except to the extent arising from the material negligence or willful misconduct
of Lessor or Assignee, Lessee shall and does agree to indemnify, protect, save
and keep harmless Lessor and its Assignee(s) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions, suits,
costs, or expenses (including legal fees and expenses) of any kind and nature
whatsoever which may be imposed upon, incurred by or asserted against Lessor or
its Assignee(s) in any

        Master Lease No. 1288   Page 2 of 5

 



--------------------------------------------------------------------------------



 



     
 
     

way relating to or arising out of the possession, use, condition, or operation
of the Equipment on and after the commencement of the Delivery Term or any
misrepresentation by Lessee in the Lease or any related document. Lessor’s and
its Assignees’ rights arising from this Section shall survive the expiration or
other termination of the Lease. Nothing in this Section shall limit or waive any
right of Lessee to proceed against the manufacturer, or Supplier as defined in
the UCC, of the Equipment.

14. RISK OF LOSS

(a) Except as may be otherwise set forth in a Schedule, Lessee assumes and shall
bear the entire risk of loss and damage, whether or not insured against, of the
Equipment from any and every cause whatsoever as of the date the Equipment is
delivered to Lessee.

(b) In the event of loss or damage of any kind to any Item, Lessee shall use all
reasonable efforts to place the Item in good repair, condition and working order
to the reasonable satisfaction of Lessor within sixty (60) days of such loss or
damage, unless the manufacturer of the Equipment or a Maintenance Organization
determines that such Item has been irreparably damaged, in which case Lessee
shall, within ten (10) days of such determination of irreparable loss, make its
election to either pay Lessor the Stipulated Loss Value (as set forth in
Attachment A to this Master Agreement) for the irreparably damaged Item or
replace the irreparably damaged Item, all as provided in this Section. To the
extent that the Item is damaged but not irreparably damaged and if Lessee is
entitled, pursuant to the insurance coverage, to obtain proceeds from such
insurance for the repair of the Item, Lessee (provided no Event of Default has
occurred under the Lease) may arrange for the disbursement of such proceeds to
the manufacturer or other entity approved by Lessor to perform the repairs to
pay the cost of repair. However, Lessee’s obligation to timely repair the
damaged Item is not contingent upon receipt of such insurance proceeds.

(c) In the event that Lessee elects to pay Lessor the Stipulated Loss Value for
the irreparably damaged Item, Lessee shall (i) pay such amount (computed as of
the first day of the month following the determination of the irreparable
damage) to Lessor on the first day of the month following the election by Lessee
as provided in (b) above, (ii) pay all Base Monthly Rental for the Item up to
the date as of which the Stipulated Loss Value is paid to Lessor; and
(iii) arrange with the applicable insurance company (with the consent of Lessor)
for the disposition of the irreparably damaged Item. If not all the Equipment is
irreparably damaged, the Value for Calculation of Stipulated Loss Value
(“Value”) as set forth on the Schedule for the irreparably damaged Item shall be
multiplied by the applicable percentage set forth in Attachment A to compute the
Stipulated Loss Value for such irreparably damaged Item, and the Base Monthly
Rental for the undamaged Equipment remaining due (after payment of the
Stipulated Loss Value for the irreparably damaged Item) shall be that amount
resulting from multiplying the original Base Monthly Rental by the ratio of the
Value of the undamaged Equipment divided by the Value for all the Equipment
prior to the damage.

(d) If Lessee elects to replace the irreparably damaged Item, Lessee shall
continue all payments under the Lease without interruption, as if no such
damage, loss or destruction had occurred, and shall replace such irreparably
damaged Item, paying all costs associated with the replacement, and Lessee shall
be entitled to all insurance proceeds. Lessee shall within twenty (20) days
following the date of determination of irreparable damage, effect the
replacement by replacing the irreparably damaged Item with a “Replacement Item”
so that Lessor has good, marketable and unencumbered title to such Replacement
Item. The Replacement Item shall have a fair market value equal to or greater
than the Item replaced, and anticipated to have a fair market value at the
expiration of the Base Term equal to the fair market value that the replaced
Item would have had at the end of the Base Term, and if available, be of the
same manufacture, model and type and of at least equal capacity to the Item for
which the replacement is being made. Upon delivery, such Replacement Item shall
become subject to all of the terms and conditions of the Lease. Lessee shall
execute all instruments or documents necessary to effect the foregoing.

(e) For purposes of this Lease, the term “fair market value” shall mean the
price that would be obtained in an arm’s-length transaction between an informed
and willing buyer-lessee under no compulsion to buy or lease and an informed and
willing seller-lessor under no compulsion to sell or lease. If Lessor and Lessee
are unable to agree upon fair market value, such value shall be determined in
accordance with the foregoing definition, by three independent appraisers, one
to be appointed by Lessee, one to be appointed by Lessor and the third to be
appointed by the first two. The cost of each party’s appraisal shall be borne by
such party, and the cost of the third shall be split equally by the parties.

15. INSURANCE

During the term of the Lease, Lessee, at its own expense, shall maintain in
regard to the Equipment all risk insurance (in an amount not less than the
Stipulated Loss Value as identified on Attachment A) and comprehensive public
liability insurance in amounts similar with respect to Lessee’s own equipment
and with carriers reasonably satisfactory to Lessor. Any such insurance shall
name Lessor and the Assignees as additional insureds and, as for the all risk
insurance, loss payees as their interests may appear. All such insurance shall
provide that it may not be terminated, canceled or altered without at least
thirty (30) days’ prior written notice to Lessor and its Assignees. Coverage
afforded to Lessor shall not be rescinded, impaired, or invalidated by any act
or neglect of Lessee. Lessee agrees to supply to Lessor, upon request, evidence
of such insurance.

16. REPRESENTATIONS AND WARRANTIES OF LESSEE; FINANCIAL STATEMENTS

(a) Lessee represents and warrants to Lessor and its Assignees that (i) the
execution, delivery and performance of this Master Agreement and the Lease were
duly authorized and that upon execution of this Master Agreement and the Lease
by Lessee and Lessor, the Master Agreement and the Lease will be in full force
and effect and constitute a valid legal and binding obligation of Lessee, and
enforceable against Lessee in accordance with their respective terms; (ii) the
Equipment is accurately described in the Lease and all documents of Lessee
relating to the Lease; (iii) Lessee is in good standing in the jurisdiction of
its incorporation and in any jurisdiction in which any of the Equipment is
located; (iv) no consent or approval of, giving of notice to, registration with,
or taking of any other action in respect of, any state, federal or other
government authority or agency is required with respect to the execution,
delivery and performance by the Lessee of this Master Agreement or the Lease or,
if any such approval, notice, registration or action is required, it has been
obtained or done; (v) the entering into and performance of this Master Agreement
and the Lease will not violate any judgment, order, law or regulation applicable
to Lessee or any provision of Lessee’s Articles or Certificate of Incorporation
or Code of Regulations or Bylaws or result in any breach of, or constitute a
default under, or result in the creation of any lien, charge, security interest
or other encumbrance upon any assets of Lessee or upon the Equipment pursuant to
any instrument to which Lessee is a party or by which it or its property may be
bound; (vi) there are no actions, suits or proceedings pending, or to the
knowledge of Lessee, threatened, before any court or administrative agency,
arbitrator or governmental body which will, if determined adversely to Lessee,
materially adversely affect its ability to perform its obligations under the
Lease or any related agreement to which it is a party; (vii) aside from the
Master Agreement and the Lease there are no additional agreements between Lessee
and Lessor relating to the Equipment; (viii) any and all financial statements
and other information with respect to Lessee supplied to Lessor at the time of
execution of the Lease and any amendment, are true and complete; and (ix) this
Lease is a commercial lease, and none of the Equipment is intended or will be
used for consumer purposes. The foregoing representations and warranties shall
survive the execution and delivery of the Lease and any amendments hereto and
shall inure to the benefit of Lessor and its Assignees.

(b) Prior to and during the term of the Lease, Lessee will promptly furnish
Lessor with Lessee’s audited financial statements. If Lessee is a subsidiary of
another company, Lessee will supply such company’s financial statements and
guarantees as are reasonably acceptable to Lessor. Lessor’s obligation to
perform under any Lease is subject to the condition that the financial
statements furnished to Lessor by Lessee fairly present the financial condition
and results of operations of Lessee and its affiliated corporations, if any, and
any guarantor of Lessee’s obligations under any Lease, as of the date of such
financial statements, and that since the date of such statements there have been
no material adverse changes in the assets, liabilities or condition (financial
or otherwise). Lessee shall also provide Lessor with such other statements
concerning Lessee, the Lease and the condition of the Equipment as Lessor may
from time to time request.

(c) Upon Lessor’s request, Lessee shall, with respect to each Lease, deliver to
Lessor (i) a certificate of a secretarial officer of Lessee certifying the
bylaw, resolution (specific or general) or corporate action authorizing the
transactions contemplated in the Lease; (ii) an incumbency certificate
certifying that the person signing this Master Agreement, the Lease or any
related document holds the office the person purports to hold and has authority
to sign on behalf of Lessee; (iii) an opinion of Lessee’s counsel with respect
to the representations in clauses (i) through (vii) of Section 16(a); (iv) a
written acknowledgement of any assignment as referred to in Section 11; (v) the
purchase documents if Lessee has sold or assigned its interest in the Equipment
to Lessor; (vi) an insurance certificate evidencing the insurance provided by
Lessee pursuant to Section 15; and (vii) an Installation Certificate duly
executed by Lessee. Failure by Lessee to deliver any of these documents when due
shall operate, at Lessor’s option, to continue the Installation Term for the
Lease thus delaying the Base Term Commencement Date, or to terminate the Lease
as provided in Section 17.

17. DEFAULT, REMEDIES

(a) The following shall be deemed “Events of Default” under the Lease:

(1) Lessee fails to pay any installment of rent or other charge or amount due
under the Lease within ten (10) days after notice that such payment is overdue;
or

(2) Except as expressly permitted in the Lease, Lessee attempts to remove, sell,
encumber, assign or sublease or fails to insure any of the Equipment, or fails
to deliver any documents required of Lessee under the Lease; or

(3) Any representation or warranty made by Lessee or Lessee’s guarantor in the
Lease or any document supplied in connection with the Lease or any financial
statement is misleading or materially inaccurate; or

(4) Lessee fails to observe or perform any of the other obligations required to
be observed by Lessee under the Lease within ten (10) days of written notice
from Lessor of such failure; or

(5) Lessee or Lessee’s guarantor ceases doing business as a going concern; makes
an assignment for the benefit of creditors; admits in writing its inability to
pay its debts as they become due; files a voluntary petition in bankruptcy; is
adjudicated a bankrupt or an insolvent; files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statue, law or regulation or
files an answer admitting or failing to deny the material allegations of a
petition filed against it in any such proceeding;

        Master Lease No. 1288   Page 3 of 5

 



--------------------------------------------------------------------------------



 



     
 
     

consents to or acquiesces in the appointment of a trustee, receiver, or
liquidator for it or of all or any substantial part of its assets or properties,
or if it or its trustee, receiver, liquidator or shareholders shall take any
action to effect its dissolution or liquidation; or

(6) If within thirty (30) days after the commencement of any proceedings against
Lessee or Lessee’s guarantor seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or if within thirty (30) days after the appointment (with or without
Lessee’s or Lessee’s guarantor’s consent) of any trustee, receiver or liquidator
of it or all of or any substantial part of its respective assets and properties,
such appointment shall not be vacated.

(7) Lessee’s Guarantor fails to comply with the financial covenants contained in
Sections 7.10 (a), (b) and (c) of the Financing Agreement dated April 4, 2004
with The CIT Group/Business Credit, Inc., or any successor or replacement
lender, and such failure to comply is neither cured nor waived.

Upon the happening of any Event of Default, Lessor may declare the Lessee to be
in default. Lessee authorizes Lessor at any time after such declaration by
Lessor to enter any premises where the Equipment may be and take possession of
the Equipment. Lessee shall, upon such declaration of default made by Lessor,
without further demand, immediately pay Lessor an amount which is equal to
(i) any unpaid amount due on or before Lessor declared the Lease to be in
default, plus (ii) as liquidated damages for loss of a bargain and not as a
penalty, an amount equal to the Stipulated Loss Value for the Equipment computed
as of the date the last Base Monthly Rental payment was due prior to the date
Lessor declared the Lease to be in default, together with interest, as provided
herein, plus (iii) all attorney and court costs incurred by Lessor or its
Assignee relating to the enforcement of its rights under the Lease. After an
Event of Default, as declared by Lessor, at the request of Lessor and to the
extent requested by Lessor, Lessee shall immediately comply with the provisions
of Section 7(d) and Lessor may sell the Equipment at private or public sale, in
bulk or in parcels, with or without notice, without having the Equipment present
at the place of sale; or Lessor may lease, otherwise dispose of or keep idle all
or part of the Equipment, subject, however, to its obligation to mitigate
damages. The proceeds of sale, lease or other disposition, if any, of the
Equipment shall be applied (1) to all Lessor’s costs, charges and expenses
incurred in taking, removing, holding, repairing and selling, leasing or
otherwise disposing of the Equipment including attorney fees; then (2) to the
extent not previously paid by Lessee, to pay Lessor the Stipulated Loss Value
for the Equipment and all other sums owed by Lessee under the Lease, including
any unpaid rent which accrued to the date Lessor declared the Lease to be in
default and indemnities then remaining unpaid under the Lease; then (3) to
reimburse to Lessee Stipulated Loss Value previously paid by Lessee as
liquidated damages; and (4) any surplus shall be retained by Lessor. Lessee
shall pay any deficiency in (1) and (2) immediately. The exercise of any of the
foregoing remedies by Lessor shall not constitute a termination of the Lease
unless Lessor so notifies Lessee in writing. Lessor may also proceed by
appropriate court action, either at law or in equity to enforce performance by
Lessee of the applicable covenants of the Lease or to recover damages for the
breach of the Lease.

The waiver by Lessor of any breach of any obligation of Lessee shall not be
deemed a waiver of any future breach of the same or any other obligation. The
subsequent acceptance of rental payments under the Lease by Lessor shall not be
deemed a waiver of any such prior existing breach at the time of acceptance of
such rental payments. The rights afforded Lessor under Section 17 shall be
cumulative and concurrent and shall be in addition to every other right or
remedy provided for the Lease or now or later existing in law (including as
appropriate all the rights of a secured party or lessor under the Uniform
Commercial Code) or in equity and Lessor’s exercise or attempted exercise of
such rights or remedies shall not preclude the simultaneous or later exercise of
any or all other rights or remedies.

In the event Lessee shall fail to perform any of its obligations under the
Lease, then Lessor may perform the same, but shall not be obligated to do so, at
the cost and expense of Lessee. In any such event, Lessee shall promptly
reimburse Lessor for any such costs and expenses incurred by Lessor.

18. LESSOR’S TAX BENEFITS

Lessee acknowledges that Lessor shall be entitled to claim for federal income
tax purposes,(i) deductions (hereinafter called “Depreciation Deductions”) on
Lessor’s cost of the Equipment for each of its tax years during the term of the
Lease under any method of depreciation or other cost recovery formula permitted
by the Code and (ii) interest deductions (“Interest Deductions”) as permitted by
the Code on the aggregate interest paid to any Assignee. Lessee agrees to take
no action inconsistent (including the voluntary substitution of Equipment) with
the foregoing or which would result in the loss, disallowance, recapture or
unavailability to Lessor of Depreciation Deductions or Interest Deductions.
Lessee hereby indemnifies Lessor and its Assignee(s) from and against (a) any
loss, disallowance, unavailability or recapture of Depreciation Deductions or
Interest Deductions resulting from any action or failure to act of Lessee, other
than as required or permitted pursuant to this Master Agreement, plus (b) all
interest, penalties, costs, (including attorney fees), or additions to tax
resulting from such loss, disallowance, unavailability or recapture.

19. SECURITY DEPOSITS

For the purpose of securing all of Lessee’s obligations under the Master
Agreement and each Schedule, Lessee grants to Lessor a security interest in any
security deposit described in any Schedule. Any such security deposit may be
commingled with other funds and shall be held without interest to Lessee. Upon
and Event of Default by Lessee under the Master Agreement or any Schedule,
Lessor may, but shall not be obligated to, apply any such security deposit to
any obligation of Lessee under the Master Agreement or any Schedule, in which
event Lessee shall promptly restore the amount thereof on demand. Upon
compliance by Lessee with all terms of the Master Agreement and each Schedule,
Lessor shall, at the end of the term of each Schedule and the proper return to
Lessor of the Equipment, return to Lessee the balance of any such security
deposit relating to such Schedule.

20. GENERAL

(a) THIS LEASE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF OHIO (THE “STATE”), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. LESSEE AGREES TO SUBMIT TO
THE JURISDICTION OF THE STATE AND/OR FEDERAL COURTS IN THE STATE AND AGREES THAT
ANY SUCH COURT SHALL BE AN APPROPRIATE VENUE. LESSOR AND LESSEE HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS LEASE OR THE CONDUCT
OF THE RELATIONSHIP BETWEEN LESSOR AND LESSEE.

(b) The Master Agreement and the Lease constitute the entire and only agreement
between Lessee and Lessor with respect to the lease of the Equipment, and the
parties have only those rights and have incurred only those obligations as
specifically set forth herein. The covenants, conditions, terms and provisions
of the Lease may not be waived or modified orally. The Lease may not be amended
or discharged except by a subsequent written agreement entered into by duly
authorized representatives of Lessor and Lessee.

(c) All notices, consents or requests desired or required to be given under the
Lease shall be in writing and shall be delivered in person or sent by certified
mail, return, receipt requested, or by courier service to the address of the
other party set forth in the introduction of the Master Agreement or to such
other address as such party shall have designated by proper notice.

(d) Each Schedule shall be executed in two counterparts, consecutively numbered.
To the extent, if any, that a Schedule constitutes chattel paper (as such term
is defined in the UCC) no security interest in the Schedule may be created
through the transfer or possession of any counterpart other than Counterpart
No.1. The Master Agreement, whether signed or in the form of a photocopy, is
Exhibit A to the Schedule and is not chattel paper by itself.

(e) Section headings are for convenience only and shall not be construed as part
of the Lease.

(f) It is expressly understood that all of the Equipment shall be and remain
personal property, notwithstanding the manner in which the same may be attached
or affixed to realty, and, upon Lessor’s request, Lessee shall secure from its
mortgagee, landlord or owner of the premises a waiver in form and substance
reasonably satisfactory to Lessor.

(g) The obligations of either party under the Lease, other than the payment of
rent, shall be suspended to the extent that it is hindered or prevented from
complying therewith because of labor disturbances, including strikes and
lockouts, acts of God or the public enemy, fires, storms, accidents, failure of
the Supplier to deliver any Item, governmental regulations or interferences or
any cause whatsoever not within the sole control of such party.

(h) Any provision of the Master Agreement or any Schedule prohibited by or
unlawful or unenforceable under any applicable law of any jurisdiction shall be
ineffective as to such jurisdiction without invalidating the remaining
provisions of the Master Agreement and such Schedule in such jurisdiction or
invalidating such provision in any other jurisdiction.

(i) As an administrative convenience to Lessor and Lessee, Lessee agrees that
Lessor shall have the right with verbal authorization by Lessee, to insert or
complete missing or incomplete terms in any Schedule or other document relating
to the Lease, including without limitation serial numbers and dates, and to
correct manifest errors in such terms, provided that such corrections do not
alter the intent of the parties. Lessee shall execute and deliver such documents
and instruments as Lessor may reasonably request in order to confirm any such
insertion, completion or correction.

(j) This Lease and each writing executed and delivered by the parties in
connection herewith shall be binding upon and shall inure to the benefit of the
parties hereto and their permitted successors and assigns.

        Master Lease No. 1288   Page 4 of 5

 



--------------------------------------------------------------------------------



 



     
 
     

The parties have executed this Master Agreement of Terms and Conditions for
Lease as of the date written above.

             
Lessee:
  TIMCO Engine Center, Inc.   Lessor:   Maxus Leasing Group, Inc.
 
           
By:
  /s/ Kevin Carter   By:   /s/ Anthony N. Granata

           
 
           
Print Name:
  Kevin Carter       Anthony N. Granata
 
           
Title:
  Vice President       Vice President

        Master Lease No. 1288   Page 5 of 5

 



--------------------------------------------------------------------------------



 



(MAXUS LEASING GROUP LOGO) [g95127g9512700.gif]

ATTACHMENT A

To Master Agreement No. 1288, dated March 1, 2005, between Maxus Leasing Group,
Inc. and TIMCO Engine Center, Inc.

To calculate Stipulated Loss Value, multiply the applicable percentage, below,
by the value of the applicable Item(s) set forth on the Schedule. If no such
value is set forth on the Schedule, the value shall be Lessor’s original cost of
such Item.

                                          Rental           Rental            
Rental       Month           Month             Month       Number   Stip Loss
Percent     Number     Stip Loss Percent     Number   Stip Loss Percent  
1
    108.20       21       87.80       41       67.40  
2
    107.18       22       86.78       42       66.38  
3
    106.15       23       85.76       43       65.36  
4
    105.14       24       84.74       44       64.34  
5
    104.12       25       83.72       45       63.32  
6
    103.10       26       82.70       46       62.30  
7
    102.08       27       81.68       47       61.28  
8
    101.06       28       80.66       48       60.26  
9
    100.04       29       79.64       49       59.24  
10
    99.02       30       78.62       50       58.22  
11
    98.00       31       77.60       51       57.20  
12
    96.98       32       76.58       52       56.18  
13
    95.96       33       75.56       53       55.16  
14
    94.94       34       74.54       54       54.14  
15
    93.92       35       73.52       55       53.12  
16
    92.90       36       72.50       56       52.10  
17
    91.88       37       71.48       57       51.08  
18
    90.86       38       70.46       58       50.06  
19
    89.84       39       69.44       59       49.04  
20
    88.82       40       68.42       60       48.02  
 
                          THEREAFTER     48.02  
 
                                     

     
LESSEE:                        
  LESSOR:                        

 



--------------------------------------------------------------------------------



 



(MAXUS LEASING GROUP LOGO) [g95127g9512700.gif]

Schedule No. 001, dated April 15, 2005

Incorporating by reference Master Agreement No. 1288 dated April 15, 2005
between Maxus Leasing Group, Inc., as Lessor, and TIMCO Engine Center, Inc., as
Lessee.

LESSEE AGREES TO LEASE THE DESCRIBED EQUIPMENT FROM LESSOR, AND LESSOR BY
ACCEPTANCE OF THIS LEASE AGREES TO LEASE THE EQUIPMENT TO LESSEE, ON THE TERMS
AND CONDITIONS SET FORTH IN THIS SCHEDULE AND THE MASTER AGREEMENT, WHICH IS
ATTACHED HERETO AS EXHIBIT A AND INCORPORATED HEREIN BY REFERENCE.

[856A Tooling]

Equipment Description: See attached Exhibit B Equipment List, with all
replacement parts, additions, repairs, accessions & accessories incorporated
therein and/or affixed thereto.

     
1. Base Monthly Rental:
  Months 1 to 12 = $33,712.00 and months 13 to 48 = $50,568.00  
2. Equipment Location:
  8740-60 NW 102nd Street, Medley, FL 33178  
3. Equipment Return Location:
  To be determined by Lessor  
4. Base Term Commencement Date:
  April 15, 2005  
5. Base Term:
  48 Months, terminating on April 14, 2009  
6. Lessee Address for Notices:
  623 Radar Road, Greensboro, NC 27410  
7. Value of Calculation for Stip Loss Value:
  $2,950,000.00, see attached Exhibit C, which replaces the Stipulated Loss
table in the Master Agreement

8. Special Terms:



  (a)   Delivery and Inspection: For the purpose of this Schedule only the
Delivery Term, Installation Term, and Installation Date as defined in Master
Agreement No. 1288 do not have bearing on the Base Term Commencement Date, which
is defined in Section 4 above. The Lessee and Lessor acknowledge that the
Equipment is currently located at the Equipment Location as identified in
Section 2 above.         Lessee acknowledges that the Equipment will be moved to
a different Equipment Location, inspected, installed, and accepted no later that
October 15, 2005 (“Final Acceptance Date”) and will acknowledge such with the
execution of the Final Acceptance Certificate attached hereto as Exhibit D. A
mutually agreed upon appraiser will be present upon the unpacking and inspection
of the Equipment. No later than the Final Acceptance Date, Lessee will present
Lessor with a written list of Items of Equipment that are either missing
(“Missing Items”) or unsuitable for use (“Unsuitable Items”), but not including
those Items that are missing or unsuitable for use as a result of any action by
Lessee or movement of the Equipment from the Equipment Location. The list of
Missing or Unsuitable Items will be accompanied by a report from the appraiser
that supports (i) the Items are missing; or (ii) the Items are unsuitable for
use. Upon receipt of this written list, at Lessee’s option, Lessor will:



  1.   For a Missing Item, either (a) reduce the Value of Calculation for Stip
Loss Value as set forth in Section 7 above by the value allocated to such
Missing Item on the Exhibit B Equipment List and adjust the Base Monthly Rental
on a pro rata basis as of the Base Term Commencement Date, or (b) pay to Lessee,
for the purpose of procuring a replacement for the Missing Item that is of equal
or greater value and utility, the value allocated to such Missing Item on the
Exhibit B Equipment List . If Lessee chooses option (a), the Missing Item will
be removed from the Equipment List and acknowledged by both parties in writing.
If Lessee chooses option (b), the replacement for the Missing Item shall be
added to the Equipment List in place of the Missing Item.     2.   For an
Unsuitable Item, identify in writing within 30 days the estimated cost and time
to replace or repair the Unsuitable Item. If Lessee accepts in writing such
estimate for any Unsuitable Item within 10 days, Lessor will, at Lessor’s cost,
process such replacement or repair and the terms of this Schedule will not
change. If the Lessee does not accept such estimate for any Unsuitable Item
within 10 days, Lessee will have an additional 5 days to propose in writing an
alternative estimated cost and time to replace or repair the Unsuitable Item. If
Lessor accepts such alternative estimate, Lessor will, at Lessor’s cost, process
such alternative replacement or repair. If Lessor does not accept such
alternative estimate, at Lessee’s option, Lessor will either (a) reduce the
Value of Calculation for Stip Loss Value as set forth in Section 7 above by the
value allocated to such Unsuitable Item on the Exhibit B Equipment List and
adjust the Base Monthly Rental on a pro rata basis as of the Base Term
Commencement Date, or (b) pay to Lessee, for the purpose of procuring a
replacement of equal or greater value and utility for the Unsuitable Item, the
value allocated to such Unsuitable Item on the Exhibit B Equipment List . If
Lessee chooses option (a), the Unsuitable Item will be removed from the
Equipment List and acknowledged by both parties in writing. If Lessee chooses
option (b), the repaired Unsuitable Item, or the replacement, as applicable,
shall be added to the Equipment List in place of the Unsuitable Item.

 



--------------------------------------------------------------------------------



 



Schedule Page 2 of 2
Maxus Lease No. 1288-001
TIMCO Engine Center, Inc.



      As of the Final Acceptance Date, all Items of Equipment not identified as
Missing Items or Unsuitable Items will be considered as being accepted without
further action by the parties.     (b)   Additional Payments: The following
payments shall be made via electronic funds transfer within ten (10) business
days after receipt of an invoice from Lessor but in no event later than the date
indicated:



  1)   Lessee has made a one-time payment to Lessor of $147,490.00 on
February 1, 2005 by electronic funds transfer.     2)   Lessee will make a
one-time payment to Lessor of $147,490.00 on or before April 15, 2005 by
electronic funds transfer.     3)   Lessee will make a one-time payment to
Lessor of $168,560.00 on the last day of the eighteenth (18th) Base Term month.



  (c)   Cancellation Option: On the due date of the 12th Base Monthly Rental
payment Lessee shall have the following options: 1) return the Equipment to the
Lessor and pay Lessor via electronic funds transfer a cancellation fee equal to
of $2,029,336.00 plus the Base Monthly Rental due on such date, plus any other
amounts due; or 2) continue the Lease to its expiration.     (d)   Termination
Option: Provided no Event of Default or event or condition which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default has occurred and is continuing, on the last day of the twenty-forth
(24th) and thirty-sixth (36th) Base Term months Lessee shall have the option to:
1) purchase via electronic funds transfer all, but not less then all, of the
Equipment for $1,876,578.00 and $1,449,869.00, respectively, plus any other
amounts due; or 2) continue the Lease to its expiration.     (e)   End of Base
Term Option: Provided no Event of Default or event or condition which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default has occurred and is continuing, Lessee shall have the option at the end
of the Base Term, contingent on the restrictions below and upon notice to Lessor
given as provided in Section 2(b) of the Master Agreement, to: i) purchase all,
but not less than all, of the Equipment for a purchase price equal to
$1,085,505.00; or (ii) renew the Lease for an Extension Term of 12 months or
greater at a monthly rental to be determined by Lessor and Lessee. If the Lessor
and Lessee are unable to agree on an Extension Term and monthly rental by the
end of the Base Term, Lessor will set the monthly Extension Term rental at
$50,568.00 per month for a period of twelve (12) months. This end of Base Term
renewal by Lessor is required, provided that Lessee is in compliance with all
financial covenants contained in Section 17(a)(7) of Master Agreement 1288.
Additionally, all payments due under the Lease shall have been made on time and
paid as agreed. At the option of Lessor and providing Lessee does not comply
with these covenants, Lessee must purchase the Equipment.     (f)   End of
Extension Term Option: At the end of the Extension Term, if any, Lessee has the
option to either (1) purchase all the Equipment for $442,470.00 or (2) return
all the Equipment to Lessor in the condition as specified in the Lease to the
Equipment Return Location.     (g)   Pursuant to Section 8 of Master Agreement
No. 1288, Lessor consents that the Lessee will be responsible for the
maintenance of the Equipment and is not required to establish a maintenance
contract with a Maintenance Organization or the manufacturer.     (h)   Pursuant
to Section 6 of Master Agreement No. 1288, Lessor states that (i) the Suppliers
of the Equipment were Pressco Tool & Jig Co Ltd. (Dublin, Ireland) and UMC-P.T.
Nusantara Turbin & Propulsi (Bandung, Indonesia), (ii) that the Lessee may have
rights under the Supply Contracts; and (iii) that the Lessee may contact the
Suppliers for a description of any such rights Lessee may have under the Supply
Contracts.

THIS SCHEDULE TOGETHER WITH EXHIBIT A AND ANY ADDITIONAL PROVISION(S) REFERRED
TO IN SECTION 8 CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE LESSOR AND LESSEE AS
TO THE LEASE AND THE EQUIPMENT.

              Lessee:   TIMCO Engine Center, Inc.   Lessor:    Maxus Leasing
Group, Inc.
 
           
By:
  /s/ Kevin Carter   By:   /s/ Anthony N. Granata

           
 
           
Print Name:
  Kevin Carter       Anthony N. Granata
 
           
Title:
  Vice President       Vice President

This is Counterpart No. ___of 2 serially numbered counterparts. To the extent
that this document constitutes chattel paper under the Uniform Commercial Code,
no security interest in this document may be created through the transfer and
possession of any counterpart other than Counterpart No. 1.

 



--------------------------------------------------------------------------------



 



(MAXUS LEASING GROUP LOGO) [g95127g9512700.gif]

Schedule No. 002, dated April 15, 2005

Incorporating by reference Master Agreement No. 1288 dated April 15, 2005
between Maxus Leasing Group, Inc., as Lessor, and TIMCO Engine Center, Inc., as
Lessee.

LESSEE AGREES TO LEASE THE DESCRIBED EQUIPMENT FROM LESSOR, AND LESSOR BY
ACCEPTANCE OF THIS LEASE AGREES TO LEASE THE EQUIPMENT TO LESSEE, ON THE TERMS
AND CONDITIONS SET FORTH IN THIS SCHEDULE AND THE MASTER AGREEMENT, WHICH IS
ATTACHED HERETO AS EXHIBIT A AND INCORPORATED HEREIN BY REFERENCE.

[Danobat Blade Tip Grinder, Gantry System, Axiam Equipment, Brown & Sharpe
Equipment, Stator Grind & Measuring System, Vacuum Furnace, and the remaining
equipment other than the 856A Tooling (Schedule 001) and Test Cell Equipment
(Schedule 003).]

Equipment Description: See attached Exhibit B Equipment Listing, with all
replacement parts, additions, repairs, accessions & accessories incorporated
therein and/or affixed thereto.

     
1. Base Monthly Rental:
  Months 1 to 12 = $30,856.00 and months 13 to 48 = $46,284.00  
2. Equipment Location:
  8740-60 NW 102nd Street, Medley, FL 33178  
3. Equipment Return Location:
  To be determined by Lessor  
4. Base Term Commencement Date:
  April 15, 2005  
5. Base Term:
  48 Months, ending on April 14, 2009  
6. Lessee Address for Notices:
  623 Radar Road, Greensboro, NC 27410  
7 . Value of Calculation for Stip Loss Value:
  $2,700,000.00, see attached Exhibit C, which replaces the Stipulated Loss
table in the Master Agreement

8. Special Terms:



  (a)   Delivery and Inspection: For the purpose of this Schedule only the
Delivery Term, Installation Term, and Installation Date as defined in Master
Agreement No. 1288 do not have bearing on the Base Term Commencement Date, which
is defined in Section 4 above. The Lessee and Lessor acknowledge that the
Equipment is currently located at the Equipment Location as identified in
Section 2 above.         Lessee acknowledges that the Equipment will be moved to
a different Equipment Location, inspected, installed, and accepted no later that
January 15, 2006 (“Final Acceptance Date”) and will acknowledge such with the
execution of the Final Acceptance Certificate attached hereto as Exhibit D. A
mutually agreed upon appraiser will be present upon the unpacking and inspection
of the Equipment. Except for the 1994 Danobat High Speed Blade Tip Grinding
Machine identified as Model # 193 on the Equipment List , no later than the
Final Acceptance Date, Lessee will present Lessor with a written list of Items
of Equipment that are either missing (“Missing Items”) or unsuitable for use
(“Unsuitable Items”), but not including those Items that are missing or
unsuitable for use as a result of any action by Lessee or movement of the
Equipment from the Equipment Location. The list of Missing or Unsuitable Items
will be accompanied by a report from the appraiser that supports (i) the Items
are missing; or (ii) the Items are unsuitable for use. Upon receipt of this
written list, at Lessee’s option, Lessor will:



  1.   For a Missing Item, either (a) reduce the Value of Calculation for Stip
Loss Value as set forth in Section 7 above by the value allocated to such
Missing Item on the Exhibit B Equipment List and adjust the Base Monthly Rental
on a pro rata basis as of the Base Term Commencement Date, or (b) pay to Lessee,
for the purpose of procuring a replacement for the Missing Item that is of equal
or greater value and utility, the value allocated to such Missing Item on the
Exhibit B Equipment List . If Lessee chooses option (a), the Missing Item will
be removed from the Equipment List and acknowledged by both parties in writing.
If Lessee chooses option (b), the replacement for the Missing Item shall be
added to the Equipment List in place of the Missing Item.     2.   For an
Unsuitable Item, identify in writing within 30 days the estimated cost and time
to replace or repair the Unsuitable Item. If Lessee accepts in writing such
estimate for any Unsuitable Item within 10 days, Lessor will, at Lessor’s cost,
process such replacement or repair and the terms of this Schedule will not
change. If the Lessee does not accept such estimate for any Unsuitable Item
within 10 days, Lessee will have an additional 5 days to propose in writing an
alternative estimated cost and time to replace or repair the Unsuitable Item. If
Lessor accepts such alternative estimate, Lessor will, at Lessor’s cost, process
such alternative replacement or repair. If Lessor does not accept such
alternative estimate, at Lessee’s option, Lessor will either (a) reduce the
Value of Calculation for Stip Loss Value as set forth in Section 7 above by the
value allocated to such Unsuitable Item on the Exhibit B Equipment List and
adjust the Base Monthly Rental on a pro rata basis as of the Base Term
Commencement Date, or (b) pay to Lessee, for the purpose of procuring a
replacement of equal or greater value and utility for the Unsuitable Item, the
value allocated to such Unsuitable Item on the Exhibit B Equipment List . If
Lessee chooses option (a), the Unsuitable Item will be removed from the
Equipment List and acknowledged by both parties in writing. If Lessee chooses
option (b), the repaired Unsuitable Item, or the replacement, as applicable,
shall be added to the Equipment List in place of the Unsuitable Item.

 



--------------------------------------------------------------------------------



 



Schedule Page 2 of 2
Maxus Lease No. 1288-002
TIMCO Engine Center, Inc.



    As of the Final Acceptance Date, all Items of Equipment not identified as
Missing Items or Unsuitable Items will be considered as being accepted without
further action by the parties.



  (b)   Additional Payments: The following payments shall be made via electronic
funds transfer within ten (10) business days after receipt of an invoice from
Lessor but in no event later than the date indicated:



  1)   Lessee has made a one-time payment to Lessor of $134,995.00 on
February 1, 2005 by electronic funds transfer.     2)   Lessee will make a
one-time payment to Lessor of $134,995.00 on or before April 15, 2005 by
electronic funds transfer.     3)   Lessee will make a one-time payment to
Lessor of $154,280.00 on the last day of the eighteenth (18th) Base Term month.



  (c)   Cancellation Option: On the due date of the 12th Base Monthly Rental
payment Lessee shall have the following options: 1) return the Equipment to the
Lessor and pay Lessor via electronic funds transfer a cancellation fee equal to
of $1,857,415.00 plus the Base Monthly Rental due on such date, plus any other
amounts due; or 2) continue the Lease to its expiration.     (d)   Termination
Option: Provided no Event of Default or event or condition which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default has occurred and is continuing, on the last day of the twenty-forth
(24th) and thirty-sixth (36th) Base Term months Lessee shall have the option to:
1) purchase via electronic funds transfer all, but not less then all, of the
Equipment for $1,717,599.00 and $1,327,039.00, respectively, plus any other
amounts due; or 2) continue the Lease to its expiration.     (e)   End of Base
Term Option: Provided no Event of Default or event or condition which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default has occurred and is continuing, Lessee shall have the option at the end
of the Base Term, contingent on the restrictions below and upon notice to Lessor
given as provided in Section 2(b) of the Master Agreement, to: i) purchase all,
but not less than all, of the Equipment for a purchase price equal to
$993,544.00; or (ii) renew the Lease for an Extension Term of 12 months or
greater at a monthly rental to be determined by Lessor and Lessee. If the Lessor
and Lessee are unable to agree on an Extension Term and monthly rental by the
end of the Base Term, Lessor will set the monthly Extension Term rental at
$46,284.00 per month for a period of twelve (12) months. This end of Base Term
renewal by Lessor is required, provided that Lessee is in compliance with all
financial covenants contained in Section 17(a)(7) of Master Agreement 1288.
Additionally, all payments due under the Lease shall have been made on time and
paid as agreed. At the option of Lessor and providing Lessee does not comply
with these covenants, Lessee must purchase the Equipment.     (f)   End of
Extension Term Option: At the end of the Extension Term, if any, Lessee has the
option to either (1) purchase all the Equipment for $404,985.00 or (2) return
all the Equipment to Lessor in the condition as specified in the Lease to the
Equipment Return Location.     (g)   Pursuant to Section 8 of Master Agreement
No. 1288, Lessor consents that the Lessee will be responsible for the
maintenance of the Equipment and is not required to establish a maintenance
contract with a Maintenance Organization or the manufacturer.     (h)   Pursuant
to Section 6 of Master Agreement No. 1288, Lessor states that (i) the Supplier
of the Equipment was UMC-P.T. Nusantara Turbin & Propulsi (Bandung, Indonesia),
(ii) that the Lessee may have rights under the Supply Contract; and (iii) that
the Lessee may contact the Supplier for a description of any such rights Lessee
may have under the Supply Contract.

THIS SCHEDULE TOGETHER WITH EXHIBIT A AND ANY ADDITIONAL PROVISION(S) REFERRED
TO IN SECTION 8 CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE LESSOR AND LESSEE AS
TO THE LEASE AND THE EQUIPMENT.

             
Lessee:
  TIMCO Engine Center, Inc.   Lessor:   Maxus Leasing Group, Inc.
 
           
By:
  /s/ Kevin Carter   By:   /s/ Anthony N. Granata

           
 
           
Print Name:
  Kevin Carter       Anthony N. Granata
 
           
Title:
  Vice President       Vice President

This is Counterpart No. ___of 2 serially numbered counterparts. To the extent
that this document constitutes chattel paper under the Uniform Commercial Code,
no security interest in this document may be created through the transfer and
possession of any counterpart other than Counterpart No. 1.

 



--------------------------------------------------------------------------------



 



(MAXUS LEASING GROUP LOGO) [g95127g9512700.gif]

Schedule No. 003, dated April 15, 2005

Incorporating by reference Master Agreement No. 1288 dated April 15, 2005
between Maxus Leasing Group, Inc., as Lessor, and TIMCO Engine Center, Inc., as
Lessee.

LESSEE AGREES TO LEASE THE DESCRIBED EQUIPMENT FROM LESSOR, AND LESSOR BY
ACCEPTANCE OF THIS LEASE AGREES TO LEASE THE EQUIPMENT TO LESSEE, ON THE TERMS
AND CONDITIONS SET FORTH IN THIS SCHEDULE AND THE MASTER AGREEMENT, WHICH IS
ATTACHED HERETO AS EXHIBIT A AND INCORPORATED HEREIN BY REFERENCE.

[CFM56-3 Test Cell Equipment]

Equipment Description: See attached Exhibit B Equipment Listing, with all
replacement parts, additions, repairs, accessions & accessories incorporated
therein and/or affixed thereto.

     
1. Base Monthly Rental:
  Months 1 to 12 = $15,432.00 and months 13 to 48 = $23,148.00  
2. Equipment Location:
  8740-60 NW 102nd Street, Medley, FL 33178  
3. Equipment Return Location:
  To be determined by Lessor  
4. Base Term Commencement Date:
  April 15, 2005  
5. Base Term:
  48 Months, ending on April 14, 2009  
6. Lessee Address for Notices:
  623 Radar Road, Greensboro, NC 27410  
7. Value of Calculation for Stip Loss Value:
  $1,350,000.00, see attached Exhibit C, which replaces the Stipulated Loss
table in the Master Agreement

8. Special Terms:



  (a)   Delivery and Inspection: For the purpose of this Schedule only the
Delivery Term, Installation Term, and Installation Date as defined in Master
Agreement No. 1288 do not have bearing on the Base Term Commencement Date, which
is defined in Section 4 above. The Lessee and Lessor acknowledge that the
Equipment is currently located at the Equipment Location as identified in
Section 2 above.         Lessee acknowledges that the Equipment will be moved to
a different Equipment Location, inspected, installed, and accepted no later that
April 15, 2006 (“Final Acceptance Date”) and will acknowledge such with the
execution of the Final Acceptance Certificate attached hereto as Exhibit D. A
mutually agreed upon appraiser will be present upon the unpacking and inspection
of the Equipment. No later than the Final Acceptance Date, Lessee will present
Lessor with a written list of Items of Equipment that are either missing
(“Missing Items”) or unsuitable for use (“Unsuitable Items”), but not including
those Items that are missing or unsuitable for use as a result of any action by
Lessee or movement of the Equipment from the Equipment Location. The list of
Missing or Unsuitable Items will be accompanied by a report from the appraiser
that supports (i) the Items are missing; or (ii) the Items are unsuitable for
use. Upon receipt of this written list, at Lessee’s option, Lessor will:



  1.   For a Missing Item, either (a) reduce the Value of Calculation for Stip
Loss Value as set forth in Section 7 above by the value allocated to such
Missing Item on the Exhibit B Equipment List and adjust the Base Monthly Rental
on a pro rata basis as of the Base Term Commencement Date, or (b) pay to Lessee,
for the purpose of procuring a replacement for the Missing Item that is of equal
or greater value and utility, the value allocated to such Missing Item on the
Exhibit B Equipment List . If Lessee chooses option (a), the Missing Item will
be removed from the Equipment List and acknowledged by both parties in writing.
If Lessee chooses option (b), the replacement for the Missing Item shall be
added to the Equipment List in place of the Missing Item.     2.   For an
Unsuitable Item, identify in writing within 30 days the estimated cost and time
to replace or repair the Unsuitable Item. If Lessee accepts in writing such
estimate for any Unsuitable Item within 10 days, Lessor will, at Lessor’s cost,
process such replacement or repair and the terms of this Schedule will not
change. If the Lessee does not accept such estimate for any Unsuitable Item
within 10 days, Lessee will have an additional 5 days to propose in writing an
alternative estimated cost and time to replace or repair the Unsuitable Item. If
Lessor accepts such alternative estimate, Lessor will, at Lessor’s cost, process
such alternative replacement or repair. If Lessor does not accept such
alternative estimate, at Lessee’s option, Lessor will either (a) reduce the
Value of Calculation for Stip Loss Value as set forth in Section 7 above by the
value allocated to such Unsuitable Item on the Exhibit B Equipment List and
adjust the Base Monthly Rental on a pro rata basis as of the Base Term
Commencement Date, or (b) pay to Lessee, for the purpose of procuring a
replacement of equal or greater value and utility for the Unsuitable Item, the
value allocated to such Unsuitable Item on the Exhibit B Equipment List . If
Lessee chooses option (a), the Unsuitable Item will be removed from the
Equipment List and acknowledged by both parties in writing. If Lessee chooses
option (b), the repaired Unsuitable Item, or the replacement, as applicable,
shall be added to the Equipment List in place of the Unsuitable Item.

 



--------------------------------------------------------------------------------



 



Schedule Page 2 of 2
Maxus Lease No. 1288-003
TIMCO Engine Center, Inc.



      As of the Final Acceptance Date, all Items of Equipment not identified as
Missing Items or Unsuitable Items will be considered as being accepted without
further action by the parties.



  (b)   Additional Payments: The following payments shall be made via electronic
funds transfer within ten (10) business days after receipt of an invoice from
Lessor but in no event later than the date indicated:



  1)   Lessee has made a one-time payment to Lessor of $67,515.00 on February 1,
2005 by electronic funds transfer.     2)   Lessee will make a one-time payment
to Lessor of $67,515.00 on or before April 15, 2005 by electronic funds
transfer.     3)   Lessee will make a one-time payment to Lessor of $77,160.00
on the last day of the eighteenth (18th) Base Term month.



  (c)   Cancellation Option: On the due date of the 12th Base Monthly Rental
payment Lessee shall have the following options: 1) return the Equipment to the
Lessor and pay Lessor via electronic funds transfer a cancellation fee equal to
of $928,949.00 plus the Base Monthly Rental due on such date, plus any other
amounts due; or 2) continue the Lease to its expiration.     (d)   Termination
Option: Provided no Event of Default or event or condition which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default has occurred and is continuing, on the last day of the twenty-forth
(24th) and thirty-sixth (36th) Base Term months Lessee shall have the option to:
1) purchase via electronic funds transfer all, but not less then all, of the
Equipment for $859,023.00 and $663,692.00, respectively, plus any other amounts
due; or 2) continue the Lease to its expiration.     (e)   End of Base Term
Option: Provided no Event of Default or event or condition which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default has occurred and is continuing, Lessee shall have the option at the end
of the Base Term, contingent on the restrictions below and upon notice to Lessor
given as provided in Section 2(b) of the Master Agreement, to: i) purchase all,
but not less than all, of the Equipment for a purchase price equal to
$496,901.00; or (ii) renew the Lease for an Extension Term of 12 months or
greater at a monthly rental to be determined by Lessor and Lessee. If the Lessor
and Lessee are unable to agree on an Extension Term and monthly rental by the
end of the Base Term, Lessor will set the monthly Extension Term rental at
$23,148.00 per month for a period of twelve (12) months. This end of Base Term
renewal by Lessor is required, provided that Lessee is in compliance with all
financial covenants contained in Section 17(a)(7) of Master Agreement 1288.
Additionally, all payments due under the Lease shall have been made on time and
paid as agreed. At the option of Lessor and providing Lessee does not comply
with these covenants, Lessee must purchase the Equipment.     (f)   End of
Extension Term Option: At the end of the Extension Term, if any, Lessee has the
option to either (1) purchase all the Equipment for $202,545.00 or (2) return
all the Equipment to Lessor in the condition as specified in the Lease to the
Equipment Return Location.     (g)   Pursuant to Section 8 of Master Agreement
No. 1288, Lessor consents that the Lessee will be responsible for the
maintenance of the Equipment and is not required to establish a maintenance
contract with a Maintenance Organization or the manufacturer.     (h)   Pursuant
to Section 6 of Master Agreement No. 1288, Lessor states that (i) the Supplier
of the Equipment was UMC-P.T. Nusantara Turbin & Propulsi (Bandung, Indonesia),
(ii) that the Lessee may have rights under the Supply Contract; and (iii) that
the Lessee may contact the Supplier for a description of any such rights Lessee
may have under the Supply Contracts.

THIS SCHEDULE TOGETHER WITH EXHIBIT A AND ANY ADDITIONAL PROVISION(S) REFERRED
TO IN SECTION 8 CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE LESSOR AND LESSEE AS
TO THE LEASE AND THE EQUIPMENT.

             
Lessee:
  TIMCO Engine Center, Inc.   Lessor:   Maxus Leasing Group, Inc.
 
           
By:
  /s/ Kevin Carter   By:   /s/ Anthony N. Granata

           
 
           
Print Name:
  Kevin Carter       Anthony N. Granata
 
           
Title:
  Vice President       Vice President

This is Counterpart No. ___of 2 serially numbered counterparts. To the extent
that this document constitutes chattel paper under the Uniform Commercial Code,
no security interest in this document may be created through the transfer and
possession of any counterpart other than Counterpart No. 1.

 